UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7827



PAUL E. ANDERSON,

                                              Plaintiff - Appellant,


          versus


DR. KOLONGO, H.R.R.J. Medical Doctor,

                                               Defendant - Appellee,


          and


ROY W. CHERRY, Warden, Superintendent;        C.
HALL, Health Service Admin.,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1592-1)


Submitted:   April 1, 2005                 Decided:   April 20, 2005


Before KING and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Paul E. Anderson, Appellant Pro Se. Coreen Antoinette Bromfield,
RAWLS & MCNELIS, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Paul E. Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for    the     reasons   stated     by   the   district   court.      See

Anderson v. Kolongo, No. CA-03-1592-1 (E.D. Va. filed Oct. 25, 2004

& entered Oct. 26, 2004).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 3 -